Case: 12-60056       Document: 00512098813         Page: 1     Date Filed: 01/02/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 2, 2013
                                     No. 12-60056
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

RUIQIN WENG,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A089 775 547


Before JONES, DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
       Ruiqin Weng, a native and citizen of China, applied for asylum,
withholding of removal, and relief under the Convention Against Torture (CAT),
based on her involvement in the family church, a Christian church in people’s
homes. The Immigration Judge (IJ) made an adverse credibility finding and
determined that Weng failed to provide sufficient corroborating evidence. The
IJ therefore denied Weng’s claims for asylum, withholding of removal, and relief
under the CAT. As to Weng’s CAT claim, the IJ further determined that there

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Case: 12-60056    Document: 00512098813    Page: 2   Date Filed: 01/02/2013

                                  No. 12-60056

was an insufficient basis to conclude that Weng would more likely than not be
tortured if she returned to China. The Board of Immigration Appeals (BIA)
agreed with the IJ and found that Weng failed to carry her burden of proof for
her asylum and withholding of removal claims because she lacked credibility and
because she did not provide sufficient corroborating evidence. The BIA also
agreed that Weng failed to establish eligibility for protection under the CAT
because she had not demonstrated that it was more likely than not that she
would be tortured if removed to China. Thus, the BIA dismissed Weng’s appeal.
       Weng argues that the IJ and BIA erred in determining that she was not
credible and that she failed to adequately corroborate her claim. We review
factual findings for substantial evidence. Lopez-Gomez v. Aschroft, 263 F.3d 442,
444 (5th Cir. 2001). “Under this standard, reversal is improper unless [the
court] decide[s] not only that the evidence supports a contrary conclusion, but
[also] that the evidence compels it.” Zhang v. Gonzales, 432 F.3d 339, 344 (5th
Cir. 2005)(internal quotation marks and citation omitted). Among the findings
of fact that this court reviews for substantial evidence is the conclusion that an
alien is not eligible for asylum, withholding of removal, or relief under the CAT.
Id.
       Under the REAL ID Act of 2005, “an IJ may rely on any inconsistency or
omission in making an adverse credibility determination as long as the totality
of the circumstances establishes that an asylum applicant is not credible.” Wang
v. Holder, 569 F.3d 531, 538 (5th Cir. 2009) (internal quotation marks and
citation omitted).     This court will “defer therefore to an IJ’s credibility
determination unless, from the totality of the circumstances, it is plain that no
reasonable fact-finder could make such an adverse credibility ruling.” Id.
(internal quotation and citation omitted).
       The adverse credibility finding here is supported by substantial evidence.
There were inconsistencies between Weng’s applications and inconsistencies
between Weng’s applications and oral testimony. Moreover, Weng failed to

                                        2
      Case: 12-60056   Document: 00512098813     Page: 3   Date Filed: 01/02/2013

                                  No. 12-60056

corroborate her claims by providing a copy of the bond payment, a copy of the
guarantee letter, and letters from family members. Given the totality of the
circumstances, it is not “plain that no reasonable fact-finder could make such an
adverse credibility ruling.” Id. at 538 (internal quotation marks and citation
omitted). Accordingly, we defer to the credibility findings of the IJ and BIA. See
id.
       Weng also argues that the IJ and BIA erred in denying relief under the
CAT because she experienced cruel and inhumane treatment when the police
banged her head on the table. In light of the fact that Weng was able to freely
travel in order to obtain her visa and that there is no evidence in the record
indicating that her relatives were harmed while living in China, the evidence
does not compel a conclusion contrary to the IJ’s and BIA’s determination that
she was not entitled to relief under the CAT. See Zhang, 432 F.3d at 344; Majd
v. Gonzales, 446 F.3d 590, 595-96 (noting that an inability to relocate to a safer
part of the country is a factor to be considered); Eduard v. Ashcroft, 379 F.3d
182, 193 (recognizing that the reasonableness of an alien’s fear of future
persecution is reduced if other family members remain unharmed in the alien’s
native country)(asylum claim). The petition for review is therefore DENIED.




                                        3